Case 1:17-cv-03942-RER Document 52 Filed 01/22/19 Page 1 of 1 PagelD #: 157

PECHMAN LAW GROUP PLLC
ATTORNEYS AT LAW

488 MADISON AVENUE
NEW YORK, NEW YORK 10022
(212) 583-9500
WWW.PECHMANLAW.COM

January 22, 2019
VIA ECF

Honorable Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Cortes, et al. v. Juquila Mexican Cuisine Corp., et al.
17 Civ. 3942 (RER)

Dear Judge Reyes:

We are the attorneys for the Plaintiffs in the above-referenced matter. On
January 15, 2019, over a month after having received a draft settlement agreement for
review, Defendant Cristobal Bonilla informed his bankruptcy counsel, Ms. Norma
Ortiz, that he intended on closing the restaurant owned by Juquila Mexican Cuisine
Corp. (“Juquila”), the corporate defendant whose bankruptcy has stayed this case.
Although Ms. Ortiz has been able to relay this information to the undersigned, she has
not been able to obtain further information regarding the individual defendants’ intent
to pursue settlement negotiations with Plaintiffs or Defendant Teofila Mendez’s
whereabouts.

Based on these developments, Plaintiffs believe that, despite Ms. Ortiz’s best
efforts, Defendants no longer have any interest in pursuing settlement, and that the
only option is to continue the case to trial. Ms. Ortiz informed the undersigned that she
has filed a motion to dismiss the Chapter 11 case, with a request for a February 21, 2019
hearing date. Once the bankruptcy action has been dismissed, the automatic stay of this
case will lift. We ask that this matter be scheduled for trial at that time. Please note that
the individual defendants could not be reached to discuss these developments.

We thank the Court for its patient efforts to aid the parties in reaching an
amicable resolution and for its attention to the instant request.

Respectfully submitted,

 

ce: Cristobal Bonilla (via US Mail)
Teofila Mendez (via US Mail)
Norma Ortiz (via ECF)
